UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6748


MARK RYLAND DOWDY,

                Plaintiff - Appellant,

          v.

DEBORAH LAWRENCE, Lane’s Court Reporters,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:11-cv-00565-MFU-RSB)


Submitted:   June 14, 2012                  Decided:   June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Ryland Dowdy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mark Ryland Dowdy appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                   We

have       reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm substantially * for the reasons stated by

the district court.         Dowdy v. Lawrence, No. 7:11-cv-00565-MFU-

RSB (W.D. Va. Apr. 11, 2012).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED




       *
       Because we agree that Dowdy’s claims are barred by Heck v.
Humphrey, 512 U.S. 477, 486-87 (1994), we need not consider
whether the defendant acted under color of state law.



                                      2